  Case 15-60553         Doc 61      Filed 07/08/19 Entered 07/08/19 12:43:55                Desc Main
                                       Document Page 1 of 2




                              UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF VIRGINIA
                                    LYNCHBURG DIVISION


IN RE:                                                       CASE NO. 15-60553
                                                             CHAPTER 13
JAMES ANDREW PAYNE
KRISTIE ARTHUR PAYNE                                         JUDGE REBECCA B. CONNELLY

         DEBTORS                                             NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, Herbert L. Beskin
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
below has been paid in full.

Name of Creditor: US BANK TRUST N.A.



Final Cure Amount

Court   Account                                  Claim               Claim               Amount
Claim # Number                                   Asserted            Allowed             Paid

005-PRE XXXXXXXXXXXXXXXXXXXXX $27,339.81                             $27,339.81          $27,339.81

Total Amount Paid by Trustee                                                             $27,339.81


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                   X Direct by the Debtors


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtors, Debtors' Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtors
have paid in full the amount required to cure the default on the claim; and 2) whether the Debtors are
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
  Case 15-60553        Doc 61      Filed 07/08/19 Entered 07/08/19 12:43:55              Desc Main
                                      Document Page 2 of 2




                                                                                   CASE NO. 15-60553


                                    CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing Notice of Final Cure Payment was served on the parties
listed below by ordinary U.S. Mail or served electronically through the Court’s ECF System at the e-mail
address registered with the Court on this 8th day of July, 2019.


JAMES ANDREW PAYNE, KRISTIE ARTHUR PAYNE, 1190 WHISTLE LANE, MONETA, VA
24121


ELECTRONIC SERVICE - RICHARD DANIEL SCOTT, ESQ., 302 WASHINGTON AVENUE SW,
ROANOKE, VA 24016


BSI FINANCIAL SERVICES, 1425 GREENWAY DRIVE, SUITE 400, IRVING, TX 75038


ELECTRONIC SERVICE - United States Trustee


Date: July 08, 2019                                          /s/ Herbert L. Beskin
                                                             Herbert L. Beskin
                                                             Chapter 13 Trustee
                                                             P.O. Box 2103
                                                             Charlottesville, VA 22902
                                                             Ph: 434-817-9913; Email:
                                                             ch13staff@cvillech13.net
